Response to Amendment
1.	This action is in response to the request for reconsideration filed on 10/13/2022.
2.	As per applicant’s request claims 1-9 have been amended.
3.	Examiner has withdrawn rejection of 35 USC 101 of claims 1-20 upon clarification and amendment filled by the applicant.
4.	Examiner has withdrawn rejection of 35 USC 112 (f) of claims 1-20 upon clarification and amendment filled by the applicant.
5.	As per applicant’s request claims 1-20 has been considered but they are not persuasive.
6.	 Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al USPN 7,676,803 in view of Quinones USPN 6,904,449.

In remarks applicant argues,
Based on the usage data
In response to an applicant’s arguments,
It was noted that cited refence Zhao et al teaches or discloses based on the usage data (column 12, line 7, regarding inventory collection, the inventory collection process involves collecting native system data. The inventory data output by the inventory collection process should be represented in a standardized fashion. Therefore, a raw inventory data representation may be required to specify the standardization of the native system data, such as Dell's standardization of the native system data. Such a data representation may enable Dell's SSM solutions, for example, and any other Change Management solution in a hardware-independent way. This data representation needs to cover enough data contents and relationships so that the data representation could be consumed by the upper level SSM applications to perform other Change Management functions, such as Inventory Correlation and/or Version Comparison) and (column 13, line 34, regarding a repository, a package repository is a location where packages and bundles reside for consumption. A package repository could be one of the following: CompanyA Online, subscription CD, local file system, network file share, and custom and/or customer defined. A repository manifest may be needed to represent what is available from the repository to support package management functionalities such as searching, sorting, and/or categorizing. The repository manifest may also need to support runtime functions such as version comparison and/or package download. The repository manifest is the data representation of the repository to provide location transparency). Therefore, examiner interprets that reference allows data representation and consumption as inventor is concern with. 

In remarks applicant argues,
receive a request for a requested information package from a client computing system 
In response to an applicant’s argument,
It was noted that cited reference Quinones fairly discloses receive a request for a requested information package from a client computing system (column 1, line 45, the architecture of the Web follows a conventional client-server model. The terms "client" and "server" are used to refer to a computer's general role as a requester of data (the client) or provider of data (the server). Under the Web environment, Web browsers reside in clients and Web documents reside in servers. Web clients and Web servers communicate using a protocol called "HyperText Transfer Protocol" (HTTP). A browser opens a connection to a server and initiates a request for a document. The server delivers the requested document, typically in the form of a text document coded in a standard Hypertext Markup Language (HTML) format, and when the connection is closed in the above interaction, the server serves a passive role, i.e., it accepts commands from the client and cannot request the client to perform any action) and (see figs 13-16 and (column 56, line 22, on the Internet, an agent 1300 (also called an intelligent agent) is a program that gathers information or performs some other service without the immediate of a user. See FIGS. 10 and 13. Typically, an agent, using parameters provided by the user, searches all or some part of the Internet, gathers the requested information, and presents it back to the requesting user. Intelligent external agent technology will continue to grow as the eCommerce market develops. As the market saturates with products and information, the need for techniques or agents to filter this information will grow). Therefore, examiner interprets that reference allows to request information or package from his computing device or system.

In remarks applicant argues,
identity a particular bundle of information packages, of the plurality of bundles of information packages, that includes the requested information package.


In response to an applicant’s argument,
It was noted that cited reference Quinones fairly discloses identity a particular bundle of information packages, of the plurality of bundles of information packages, that includes the requested information package (see fig 16, and column 57, line 15, on the other hand, the site may deal with inbound agents. The emergence of the comprehensive intelligent shopping assistant is a prime example of inbound agents. Agents may enter a site in an attempt to gather information about products, availability and prices. For example, an Internet shopper may use a `shopping agent` to submit a request for a particular product. The shopping agent determines which sites may contain relevant information, interacts with the site in order to gather any needed information, and prepares a report for the user including detailed product information, product comparisons, and pricing lists. From the site selling goods, the agent may be viewed as in inbound customer). Thus, examiner interprets that reference allows information etc. to be delivered based on users request.

In remarks applicant argues,
download the particular bundle of information packages to the client computing system

In response to an applicant argument,
It was noted that reference Quinones fairly discloses download the particular bundle of information packages to the client computing system (column 58, line 10, as an option, a downloadable sample of the product may also be provided. As another option, user-created customization of the product may also be allowed. Also, compatibility and/or equivalence of the product may be evaluated with regards to the items similar to the product) and (column 103, line 11, Security Technical Description Encryption services are provided in the security architecture of FIG. 36 with Virtual Private Networking (VPN). The central corporate firewall 3600 has a server VPN module 3602, and all remote customer locations are required to implement a VPN module on their firewall 3604 as well. Remote users 3606 will need client VPN software installed on their PCs. Remote users should also implement a local encrypting application that will encrypt the contents of sensitive directories on their hard drive. Authentication services are provided to users at customer locations with digital certificates. The central corporate headquarters will maintain a CA (Certificate Authority) to administer the certificates. The CA is integrated with an LDAP server to store directory information. An RA (Registration Authority) is used to process certificate requests. For users at customer locations, the authentication occurs at the corporate web server and is managed by the web server access control software. Stronger authentication is required for remote users because they have increased access in the internal network. Remote users therefore will be issued smart cards on which they will store their private key. Each remote user will need a smart card reader for their PC. Access control is provided by firewalls at entry points into both the corporate headquarters network and the customer location. A secondary firewall is located behind the web server at corporate headquarters to further restrict access to more sensitive servers on the internal network. An access control software package 3608 is used on the web servers to restrict access to specific web pages, files, and directories. In addition, all sensitive servers at corporate headquarters (database, ftp, application, firewall, web) have hardened operating systems implemented either with a specific secure server or an add on software package. Integrity is provided with digital fingerprint technology at the ftp server. As a user downloads a file to their PC, it is stamped with a digital fingerprint which uniquely identifies the time and the user that downloaded that file. Auditing services are provided in real time with Intrusion Detection Modules (IDM) on all critical services. Off line auditing is provided with operating system security scanning tools to identify vulnerabilities. Therefore, examiner interprets that reference allows downloading contents to the computing device.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/            Primary Examiner, Art Unit 2191